Citation Nr: 1713683	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-249 23A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus due to herbicide exposure. 

2.  Entitlement to service connection for coronary artery disease due to herbicide exposure.

3.  Entitlement to service connection for residuals of a shell fragment wound of the right leg.

4.  Entitlement to service connection for residuals of a shell fragment wound to the left leg.




REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1952 to January 1955.  The Veteran died on August [redacted], 2016, and the Appellant is his surviving spouse.

The Board would be remiss if it did not recognize the Veteran's outstanding service.  The Veteran was a credit to the Marine Corps and to his family and his service is greatly appreciated.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2012 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. There was no evidence of a current shrapnel fragment wound disability in either of the Veteran's legs.

2. There is no evidence that herbicides were used in Korea from 1952 to January 1955, or that the Veteran was exposed to herbicides in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a left leg shrapnel fragment wound are not met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  The criteria for service connection for residuals of a right leg shrapnel fragment wound are not met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2014) 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  The criteria for service connection for diabetes mellitus are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In a July 2011 letter, issued prior to the initial adjudication of the claims, the RO notified the Appellant of the evidence needed to substantiate the claims for service connection.  While the June 2011 letter was addressed to the Veteran and not the current Appellant, issuance of another notice letter regarding the claims on appeal is not required as the Appellant has been substituted for the Veteran.  See VBA Fast Letter 10-30 (August 10, 2010) (amended April 3, 2013) (If an adequate VCAA notice letter was previously sent to the original claimant, a new VCAA notice letter will not be provided to the individual requesting substitution).

VA also fulfilled its duty to assist the Appellant by obtaining all relevant evidence in support of the Appellant's claim, which is obtainable, and therefore appellate review may proceed without prejudicing her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist her in obtaining the evidence necessary to substantiate her claim during the course of this appeal.  The RO has obtained pertinent VA treatment records.  The Veteran, while still alive, also identified additional records, which were collected.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.

The Board notes that VA is required to provide a medical examination or medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5107A(d).  An examination is considered necessary if the record contains competent evidence that (a) the Veteran has a current disability or persistent or recurrent symptoms of a disability; (b) the disability or symptoms may be associated with the Veteran's service; and (c) the record does not contain sufficient medical evidence for VA to make a decision on the claim.

The Board first points out that, with regard to VA's duty to assist in cases of substitution, VA regulations recognizes that "rights that may have applied to the claimant prior to his death but which cannot practically apply to a substitute, such as the right to a medical examination, are not available to the substitute."  See 38 C.F.R. § 3.1010(f)(3).  Second, as related to the VA's duty to assist in this case, the Board finds that there is no reasonable possibility that a VA medical opinion would aid in substantiating the Appellant's claim.  

The Board notes the Appellant's contention of herbicide exposure while stationed in the Republic of Korea.  However, a review of the veteran's personnel records reflects that he served in Korea from July 1952 to January 1955.  In this regard, R.C., Chief Army Agent Orange Task Force reported the use of herbicides in Korea in 1968.  See VHA DIRECTIVE 2000-027 (September 5, 2000).  In particular, Agent Orange was first used in April 1968.  In light of this report, there is no evidence that the veteran was exposed to Agent Orange in Korea.  The Board considers the Appellant's and her daughter's December 2016 testimony as lay evidence.  The record does not show that the Appellant or her daughter has a medical or scientific background or training.  Thus, their assertion that the Veteran was sprayed with Agent Orange, absent any supporting evidence, information, or explanation, is not otherwise sufficient to raise a reasonable possibility that a VA medical opinion would help substantiate such a relationship in terms of VA's benefit-of-the-doubt evidentiary standard.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77   (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71   (1994); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

For these reasons, the Board finds that there is no reasonable possibility that a VA medical opinion would aid in creating a "reasonable" or "substantial" doubt by placing such a relationship within "the range of probability as distinguished from pure speculation or remote possibility," which is the standard that must be met to grant the claim under the benefit-of-the-doubt rule.  See 38 C.F.R. § 3.102 (2016).  Accordingly, a second VA medical opinion is not warranted in this case under 38 U.S.C.A. § 5103A(a) (West 2014).  See Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366   (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The provisions of 38 C.F.R. §§ 3.307, 3.309(e) provide for a presumption of service connection for certain conditions based upon exposure to certain herbicides between April 1, 1968, and August 31, 1971.  The Board is cognizant that the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicides) does not preclude direct service connection for other conditions based on exposure to Agent Orange).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

Merits - Bilateral Leg Shell Fragment Residuals

There is no evidence of record, VA or private, showing that the Veteran had been treated for or diagnosed with shell fragment wound residuals in either of his legs.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).

The Appellant testified that for many years after they were first married she removed small pieces of metal from his legs with tweezers, but that she had not done so for years prior to his death.  There is no other evidence of record demonstrating a disability in either of the Veteran's legs prior to his death.  Without a diagnosed or identifiable underlying malady or condition, the Appellant's observations do not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  There are no other findings of a current disability in either of the Veteran's legs due to shell fragment wounds in the record.

In light of the absence of any competent evidence of a disability, this claim must be denied.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


Merits - Diabetes and Coronary Artery Disease

The Appellant contends that the Veteran's diabetes mellitus and coronary artery disease were related to his exposure to Agent Orange during service.  She does not assert that these conditions had there onset in service, but that they are related to exposure in service.  The Appellant in short couches her contention solely within the presumptions listed under 38 C.F.R. § 3.307(6)(iv): A veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  

Unfortunately this regulation limits the presumption of herbicide exposure in Korea, where the Veteran service to the period between April 1, 1968 and August 31, 1971 which is more than 13 years following the Veteran's separation from service.  In light of this, the presumptions of 38 C.F.R. § 3.307(6)(iv) are not applicable.  

Notwithstanding the presumption, a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Appellant can still establish exposure on a direct basis.  At the hearing she testified that the Veteran told her that he was sprayed with a substance in service, and that he and other soldiers were sprayed when getting on or off planes or boats to kill bugs.  Unfortunately, this testimony is not sufficient to establish that the Veteran was exposed to herbicides in service.  Accordingly, the claims to service connection for diabetes and coronary artery disease must be denied.  See Combee v. Brown, supra.

The Board is sympathetic to the fact that the Veteran had medical conditions; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Unfortunately, the record is not sufficient to establish that the Veteran was exposed to herbicides in service, and the claim must be denied.


ORDER

Entitlement to service connection for shell fragment wound disability of the left leg is denied.

Entitlement to service connection for shell fragment wound disability of the right leg is denied.

Entitlement to service connection for diabetes mellitus II is denied.

Entitlement to service connection for coronary artery disease is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


